Citation Nr: 0929531	
Decision Date: 08/07/09    Archive Date: 08/14/09

DOCKET NO.  07-13 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to a compensable disability rating for 
service-connected right brachial plexopathy.

2.  Entitlement to service connection for ulcerative colitis, 
claimed as secondary to service-connected recurrent right 
shoulder dislocation.  


ATTORNEY FOR THE BOARD

Kathy Diener, Associate Counsel




INTRODUCTION

The Veteran had active service from July 1989 to December 
1990.

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from an April 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado, which granted service connection and 
assigned a non-compensable rating for brachial plexopathy and 
denied service connection for ulcerative colitis.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A review of the record discloses the need for further 
development.  In April 2007, the Veteran submitted her Form 
9, Substantive Appeal, in which she indicated that she did 
not desire a hearing before the Board.  In January 2008, she 
submitted another Form 9 on which she indicated that she did 
desire a hearing before the Board.  The second document was 
filed more than 60 days after issuance of the statement of 
the case and is therefore not accepted as a Substantive 
Appeal.  However, it is acceptable as a request for a Board 
hearing, and it was timely filed.  38 C.F.R. § 20.1304.  As 
the Veteran has not yet been granted the Board hearing she 
requested, a remand is required.

Accordingly, the case is REMANDED for the following action:

Contact the Veteran and clarify whether 
she desires a Travel Board hearing or a 
videoconference hearing.  Thereafter, 
schedule the Veteran for the type of 
hearing she requests and notify her of 
the date and time of the hearing, in 
accordance with 38 C.F.R. § 20.704(b).  
After the hearing, the claims file should 
be returned to the Board in accordance 
with current appellate procedures.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




